United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Atlanta, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 19-0692
Issued: November 18, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On February 11, 2019 appellant, through counsel, filed a timely appeal from a January 9,
2019 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.

Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.3
ISSUE
The issue is whether appellant has met his burden of proof to modify a November 18, 2015
loss of wage-earning capacity (LWEC) determination.
FACTUAL HISTORY
On December 21, 2012 appellant, then a 51-year-old sales service associate/distribution
clerk, filed a traumatic injury claim (Form CA-1) alleging that on December 4, 2012 he injured his
lower back while lifting a bucket of flats while in the performance of duty. He stopped work on
December 15, 2012. OWCP accepted the claim for intervertebral disc disorder with myelopathy
lumbar region, L5-S1, left. On June 19, 2013 appellant underwent OWCP-approved surgical
intervention for left L5-S1 disc herniation causing L5-S1 nerve root compression. OWCP paid
appellant compensation on the supplemental rolls commencing February 9, 2013 and on the
periodic rolls commencing May 5, 2013.4
On April 1, 2015 appellant returned to work at the employing establishment in a full-time,
limited-duty capacity as a sales solution team member with wages of $56,971.00 per year. The
job involved contacting customers by telephone (intermittent six to eight hours), light data input
(intermittent four hours), answering telephones (intermittent six to eight hours), and back office
administrative assistance defined duties (intermittent eight hours). The job was sedentary in nature
and involved sitting in an office chair with supportive back, occasional standing, simple grasping
and pushing/pulling computer mouse, fine manipulation of keyboard, with lifting no more than
five pounds, and speaking on the telephone.
By decision dated November 18, 2015, OWCP found that appellant’s position on the sales
solution team fairly and reasonably represented his wage-earning capacity. It noted that he had
performed the position for more than 60 days. OWCP also found that, as his actual earnings met
or exceeded the current wages of the job he held on the date of injury, appellant had no loss in
earning capacity. Thus, it terminated appellant’s wage-loss compensation benefits. Appellant’s
entitlement to medical benefits continued.
In a March 16, 2017 duty status report (Form CA-17), Dr. Zouheir A. Shama, a general
surgeon, diagnosed left lumbar disc disorder with myopathy. He opined that appellant could work
2

5 U.S.C. § 8101 et seq.

3

The Board notes that, following the January 9, 2019 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional
evidence for the first time on appeal. Id.
4
The record reflects that OWCP had accepted a prior July 28, 2005 claim under OWCP File No. xxxxxx915 for
herniated nucleus pulposus at L5-S1.

2

eight hours a day and five days a week with a 25-pound lifting restriction. Dr. Shama noted that
appellant should have consecutive days off and would need a break every hour from standing and
sitting.5
Appellant stopped work again on March 31, 2018. On April 13, 2018 he filed a claim for
compensation (Form CA-7), for disability from work commencing March 31, 2018 and
continuing. A March 30, 2018 PS Form 3971 (Request for or Notification of Absence) noted “IOD
-- No Accommodations.”
In an April 24, 2018 development letter, OWCP informed appellant that it appeared he was
requesting modification of its November 18, 2015 LWEC determination. It advised him of the
criteria for modifying a formal LWEC determination, including showing that there was a material
change in the nature and extent of his injury-related condition, that he had been retrained or
otherwise vocationally rehabilitated, or that the original determination was, in fact, erroneous.
OWCP afforded appellant 30 days to submit additional evidence in support of his claim.
In a February 20, 2018 reevaluation note, Dr. Shama diagnosed lumbar degenerative disc
changes, left leg sciatica symptoms and extending to left foot, continuous pain status post June 18,
2013 left hemilaminectomy, and left lumbar disc myelopathy.
In a March 29, 2018 duty status report (Form CA-17), Dr. Shama related a diagnosis of left
lumbar disc disorder with myelopathy, noted that appellant could not return to his date-of-injury
position, but indicated that appellant could sit for up to eight hours, and stand intermittently for
eight hours a day. He also indicated that appellant should have two consecutive days off and would
need a break from standing/sitting. No weight restrictions were provided.
Progress notes dated April 18 and May 16, 2018 signed by Stephanie Stagner, a nurse
practitioner, were also submitted.
OWCP received a copy of an April 21, 2018 job offer for a full-time modified sales and
service distribution associate, with consecutive days off on Sunday and Monday. The duties of
the position involved performing sales and customer duties service at retail window, distribute/sort
scheme mail to carrier routes, and distribute/sort P.O. Box mail to customers for three to four hours
a day and “process RFS mail” one to two hours a day. The position required continuous sitting,
intermittent standing, and intermittent pushing/pulling up to eight hours a day. Appellant rejected

5
On March 16, 2017 the employing establishment offered appellant a full-time modified position as a sales and
service distribution associate, effective March 18, 2017. Appellant rejected the position on March 22, 2017, claiming
it violated his doctor’s recommendations for consecutive days off. He stopped work on March 23, 2017 and filed
Form CA-7 claims for compensation for the period March 18, 2017 and continuing. By decision dated June 13, 2017,
OWCP denied appellant’s claim for compensation for the period March 23, 2017 and continuing for a recurrence of
disability. On June 23, 2017 appellant requested reconsideration of OWCP’s June 13, 2017 decision. In a July 17,
2017 development letter, OWCP advised appellant of the criteria for modifying a formal LWEC determination and
afforded him 30 days to submit additional evidence. By decision dated September 27, 2017, it affirmed, the June 13,
2017 decision as modified, finding that appellant failed to meet his burden of proof to modify the November 18, 2015
LWEC determination.

3

the position indicating that his medical restrictions mandated that the physical work requirements
be sedentary in nature.
By decision dated June 26, 2018, OWCP denied appellant’s claims for compensation,
finding that he had not met his burden of proof to modify the November 18, 2015 LWEC
determination. It noted that Dr. Shama had increased appellant’s weight limit to 25 pounds on his
July 6, 2017 Form CA-17 and Dr. Shama’s March 29, 2018 Form CA-17 was unclear as to
whether appellant was at a sedentary or medium work capacity. OWCP indicated that the April 21,
2018 job offer was based on the March 29, 2018 Form CA-17, which fell within sedentary
capacity.
Appellant continued to submit CA-7 claims for compensation claiming no accommodation
for the period April 16, 2018 and continuing.
On July 10, 2018 appellant, through counsel, requested a telephonic hearing before an
OWCP hearing representative, which was held on November 5, 2018. He argued that the issue
was a recurrence of disability as appellant experienced a change in his employment duties on
March 30, 2018, when his job was no longer sedentary in nature and appellant would be required
to stand while working.
OWCP received job offers dated July 9 and 12, 2018.6
Dr. Shama continued to submit Form CA-17 duty status reports, noting appellant’s
restrictions. On May 10, 2018 he related that appellant could lift from 5 to 10 pounds eight hours
a day, sit for eight hours a day, and stand intermittently for eight hours a day. On August 28 and
September 25, 2018 Dr. Shama related that appellant needed to take intermittent breaks between
sitting and standing, and should have two consecutive days off.
OWCP also received progress notes dated from June 24 through September 6, 2018 from
Dr. Chad Achilles, Board-certified in anesthesiology and pain medicine, and Dr. Rodrigo Duralde,
Board-certified in anesthesiology. These reports related appellant’s pain complaints and related
that appellant was seen for routine evaluation and medication refill.
OWCP also received reports from Dr. Kamal C. Kabakibou, a Board-certified
anesthesiologist, regarding appellant’s work restrictions. In a report dated July 31, 2018,
Dr. Kabakibou noted appellant’s medical history. He related appellant’s physical examination
findings and diagnosed postlaminectomy syndrome and left side sciatica. Dr. Kabakibou
concluded that appellant could perform light-duty work for eight hours a day, while sitting. OWCP
also received progress notes from Dr. Kabakibou from August 28, 2018 through January 11, 2019
wherein he reiterated appellant’s diagnoses and noted appellant’s pain complaints.
Appellant continued to submit Form CA-7 claims for compensation for the period
commencing September 1, 2018.

6

Appellant accepted the July 12, 2018 job offer on July 17, 2018.

4

By decision dated January 9, 2019, an OWCP hearing representative affirmed the June 26,
2018 OWCP decision denying appellant’s claims for compensation for disability from work
commencing March 31, 2018. He found that appellant had not established any of the criteria for
modifying its formal November 18, 2015 LWEC determination.
LEGAL PRECEDENT
Under 5 U.S.C. § 8115(a), wage-earning capacity is determined by the actual wages
received by an employee if the earnings fairly and reasonably represent his or her wage-earning
capacity. Generally, wages actually earned are the best measure of wage-earning capacity and, in
the absence of evidence showing that they do not fairly and reasonably represent the injured
employee’s wage-earning capacity, must be accepted as such measure.7 A determination regarding
whether actual earnings fairly and reasonably represent one’s wage-earning capacity should be
made only after an employee has worked in a given position for at least 60 days.8 Wage-earning
capacity may not be based on an odd-lot or make-shift position designed for an employee’s
particular needs, a temporary position when the position held at the time of injury was permanent,
or a position that is seasonal in an area where year-round employment is available.9
Once the wage-earning capacity of an injured employee is determined, a modification of
such determination is not warranted unless there is a material change in the nature and extent of
the injury-related condition, the employee has been retrained or otherwise vocationally
rehabilitated, or the original determination was, in fact, erroneous.10 OWCP’s procedures provide
that, “[i]f a formal [LWEC] decision has been issued, the rating should be left in place unless the
claimant requests resumption of compensation for total wage loss. In this instance, the CE [claims
examiner] will need to evaluate the request according to the customary criteria for modifying a
formal [LWEC].”11 The burden of proof is on the party attempting to show a modification of the
wage-earning capacity determination.12
When a formal LWEC determination is in place and light duty is withdrawn, the proper
standard of review is not whether appellant sustained a recurrence of disability, but whether OWCP

7

E.W., Docket No. 14-0584 (issued July 29, 2014); Dennis E. Maddy, 47 ECAB 259, 262 (1995).

8
Federal (FECA) Procedure Manual, Part 2 -- Claims, Determining Wage-Earning Capacity Based on Actual
Wages, Chapter 2.815.5 (June 2013).
9

See James D. Champlain, 44 ECAB 438, 440-41 (1993); Federal (FECA) Procedure Manual, id. at Chapter
2.815.5c (June 2013).
10

J.A., Docket No. 17-0236 (issued July 17, 2018); Katherine T. Kreger, 55 ECAB 633 (2004); Sue A. Sedgwick,
45 ECAB 211 (1993).
11

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Modification of Loss of Wage-Earning
Capacity Decisions, Chapter 2.814.9(a) (June 2013). See M.F., Docket No. 18-0323 (issued June 25, 2019); Harley
Sims, Jr., 56 ECAB 320 (2005).
12

See J.A., Docket No. 18-1586 (issued April 9, 2019); T.M., Docket No. 08-0975 (issued February 6, 2009).

5

should modify its decision according to the established criteria for modifying a formal LWEC
determination.13
ANALYSIS
The Board finds that appellant has not met his burden of proof to modify the November 18,
2015 LWEC determination.
The evidence of record reflects that appellant began performing the duties of a sales
solution team member on or about March 30, 2015 and continued to perform such duties for almost
two years until the position was abolished on March 20, 2017. There is no evidence of record to
support that the LWEC determination was in anyway erroneous in nature. There is also no
evidence that appellant has been retrained or otherwise vocationally rehabilitated.14
Additionally, there is no medical evidence of record to support that appellant sustained a
material change in the nature or extent of his injury-related condition on and after March 31, 2018,
when he stopped work, such that he could not perform the duties of the sedentary sales solution
team member position, which was the basis of his LWEC.15
In a March 29, 2018 Form CA-17, Dr. Shama diagnosed left lumbar disc disorder with
myelopathy. He noted that, while appellant was unable to perform his date-of-injury position, he
was capable of performing sedentary work, with intermittent standing eight hours a day. OWCP
thereafter continued to receive CA-17 forms from Dr. Shama. In a form dated May 10, 2018,
Dr. Shama related that appellant could lift from 5 to 10 pounds for eight hours a day, sit for eight
hours a day, and stand intermittently for eight hours a day. On August 28 and September 25, 2018
he related that appellant needed to take intermittent breaks between sitting and standing.
Dr. Shama’s reports do not establish, with medical rationale, that appellant had experienced a
worsening of the accepted medical conditions with no intervening injury resulting in new or
increased work-related disability.16 He did not explain that appellant’s medical condition after
March 31, 2018 had worsened such that he could not perform the duties of the sedentary sales
solution team member position, which allowed for occasional standing. These reports are thus
insufficient to warrant modification of the LWEC determination.
Reports dated from June 24 through September 6, 2018 indicate that appellant was seen
for pain medication refills by Drs. Achilles and Duralde. These reports do not provide any
rationalized medical opinion that appellant’s medical condition had materially worsened to cause

13

C.P., Docket No. 11-1459 (issued February 7, 2012); Tamra McCauley, 51 ECAB 375, 377 (2000); T.M., id.

14

Supra note 10.

15

See D.T., Docket No. 18-0174 (issued August 23, 2019).

16

Id.

6

further disability; therefore, they are insufficient to establish that appellant’s LWEC determination
should be modified.17
OWCP also received a series of progress reports from Dr. Kabakibou, which related
appellant’s physical examination findings, and diagnosed postlaminectomy syndrome and left side
sciatica. In his July 31, 2018 report, Dr. Kabakibou related that appellant could perform light duty,
eight hours a day, while sitting. In his subsequent reports dated from August 28, 2018 through
January 11, 2019, he noted appellant’s pain complaints and reiterated his diagnoses. Insofar as
Dr. Kabakibou related that appellant could perform light work, his reports indicate that appellant’s
condition had improved, rather than worsened. Again, as his reports did not establish that appellant
sustained a material worsening of his accepted employment-related conditions, such that he was
precluded from performing his LWEC position, they are insufficient to establish that the LWEC
determination should be modified.18
Appellant also submitted reports signed solely by a nurse practitioner. These reports do
not constitute competent medical evidence because nurse practitioners are not considered
“physician[s]” as defined under FECA.19 Consequently, the medical findings and/or opinions of
a nurse practitioner will not suffice for purposes of establishing entitlement to compensation
benefits.20
The Board finds that, for these reasons, appellant has not met his burden of proof to modify
OWCP’s November 18, 2015 LWEC determination based upon a material worsening of his
accepted conditions.
On appeal counsel argues that the issue in this case concerns a recurrence of disability, not
modification of an LWEC because appellant’s LWEC position was withdrawn. OWCP’s hearing
representative found and the factual evidence of record supports that appellant was offered a new
modified position, which effectively withdrew his sedentary position, effective March 31, 2018.
OWCP procedures provide that, when the employing establishment has withdrawn a light-duty
assignment, which accommodated the claimant’s work restrictions and a formal wage-earning
capacity decision has been issued, the decision will remain in place, unless one of the three
accepted reasons for modification applies.21 The Board has also previously explained that absent
a showing that the wage-earning capacity should be modified, appellant has no disability under
FECA and is not entitled to compensation for wage loss based on the withdrawal of his limited17

Id.

18

B.S., Docket No. 19-0515 (issued July 25, 2019).

19

See R.C., Docket No. 19-0376 (issued July 15, 2019); S.J., Docket No. 17-0783, n.2 (issued April 9, 2018) (a
nurse practitioner is not a physician under FECA). A report from a nurse practitioner will be considered medical
evidence only if countersigned by a qualified physician. Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal
Relationship, Chapter 2.805.3a(1) (January 2013). Under FECA the term “physician” includes surgeons, podiatrists,
dentists, clinical psychologists, optometrists, chiropractors, and osteopathic practitioners within the scope of their
practice as defined by the applicable state law.
20

See id.

21

Federal (FECA) Procedure Manual, Part 2 -- Claims, Recurrences, Chapter 2.1500.2(c) (June 2013).

7

duty position.22 Accordingly, the Board finds that appellant has not met his burden of proof to
modify the November 18, 2015 LWEC determination.
Appellant may request modification of the LWEC determination, supported by new
evidence or argument, at any time before OWCP.
CONCLUSION
The Board finds that appellant has not met his burden of proof to modify the November 18,
2015 LWEC determination.
ORDER
IT IS HEREBY ORDERED THAT the January 9, 2019 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 18, 2019
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees' Compensation Appeals Board

Janice B. Askin, Judge
Employees' Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees' Compensation Appeals Board

22

S.L., Docket No. 10-1478 (issued February 10, 2011); K.R., Docket No. 09-415 (issued February 24, 2010).

8

